Fourth Court of Appeals
                                     San Antonio, Texas
                                          January 17, 2019

                                        No. 04-18-00581-CR

                                            Justin LUNA,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR9367
                           Honorable Joey Contreras, Judge Presiding


                                           ORDER
        Appellant’s brief was originally due December 14, 2018, but was not filed. This court
notified appellant’s counsel of the deficiency on December 18, 2018. See TEX. R. APP. P.
38.8(b)(2). On December 28, 2018, appellant responded by filing a motion for extension of time,
requesting an additional thirty days in which to file appellant’s brief. The court granted the
motion and ordered appellant to file the brief in this court on or before January 14, 2019, thirty
days from the original due date. Neither the brief nor a motion for extension of time to file the
brief has been filed.

        We therefore ORDER appellant’s appointed appellate counsel, Mr. Pat Montgomery, to
file appellant’s brief in this court on or before February 13, 2019. If neither the brief nor an
extension of time to file the brief is filed in this court on or before the date ordered, the court will
order the appeal abated and remanded to the trial court for a hearing to determine whether
appellant or appointed counsel has abandoned the appeal.

       We further order the clerk of this court to serve this order on counsel by first class
United States mail and by certified mail, return receipt requested, with delivery restricted to
addressee only, or give other personal notice of this order with proof of delivery.


                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court